Citation Nr: 1028134	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-28 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 50 percent for the 
Veteran's service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1990 to September 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in December 2009.  A 
transcript of the hearing has been associated with the claims 
folder.

The issues of entitlement to service connection for tension 
headaches and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, but not by total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for the Veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

A review of the Veteran's claim is instructive.  The Veteran 
first sought service connection for his PTSD in July 2004.  
Though the RO initially denied the Veteran's claim, after 
completing further research on the Veteran's stressor, an October 
2006 rating decision granted service connection for PTSD and 
assigned a 50 percent rating.  

The Veteran sought an increased rating for his PTSD in March 
2007.  After the Veteran attended a VA PTSD examination in April 
2007, a July 2007 rating decision confirmed and continued the 
Veteran's 50 percent rating.  The Veteran filed a timely Notice 
of Disagreement, and the RO issued a Statement of the Case in 
July 2008.  The Veteran then filed a timely Substantive Appeal, 
and a Supplemental Statement of the Case was issued in January 
2009.  The Veteran thereafter testified at a Travel Board hearing 
in December 2009.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Much like with claims 
for increased initial ratings, staged ratings are appropriate for 
an increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Again, since service connection was first established for the 
Veteran's PTSD in October 2006, the Veteran's PTSD has been rated 
as 50 percent disabling.  Under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that VA regulations require that when the 
symptoms and/or degree of impairment due to a veteran's service-
connected psychiatric disability cannot be distinguished from any 
other diagnosed psychiatric disorders, VA must consider all 
psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Here, the Veteran contends that his PTSD is more severe than the 
50 percent rating assigned.  In evaluating the Veteran's claim, 
the Board has reviewed and considered the results of the 
Veteran's April 2007 VA examination, records of the Veteran's VA 
treatment, and the statements and testimony provided by the 
Veteran and his wife.  After reviewing this evidence, the Board 
agrees with the Veteran's contention and for the reasons that 
follow, finds that he meets the criteria for a 70 percent rating.  

Again, a 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.

The medical and lay evidence show that the Veteran is suffering 
from symptoms enumerated in the Diagnostic Code.  Throughout the 
appeals period, the medical evidence shows that the Veteran 
complained of suffering from irritability, depression, severe 
mood swings, and outbursts of anger.  The Veteran's April 2007 VA 
examination reflects that he was hospitalized for suicidal and 
homicidal ideation.  This same examination reported that the 
Veteran had poor impulse control resulting in episodes of 
violence.  These same symptoms were recorded in VA outpatient 
treatment records as well, in which the Veteran complained of his 
increasing irritability both at home and at work.

The Veteran and his wife spoke of his symptoms in both testimony 
and statements to the Board.  In his December 2009 Travel Board 
hearing, the Veteran described the irritability and violence that 
has resulted from his PTSD.  He stated that he has been 
involuntarily committed three times.  In one particular incident, 
the Veteran was committed after being found holding a gun on his 
front lawn.  In a December 2009 letter, the Veteran's wife stated 
that the Veteran's relationships with her and their children were 
strained and the Veteran was prone to emotional outbursts.  She 
further stated that the Veteran has difficulty in social 
functions and around crowds.  In an August 2008 letter, the 
Veteran stated that he was routinely missing one to two days of 
work per week because he could not deal the with time constraints 
and pressures of his job, showing a difficulty in adapting to 
stressful circumstances.  

As the Veteran and his wife have offered testimony and statements 
that are consistent with one another and with the medical 
evidence of record, the Board finds them both to be competent and 
credible in describing the Veteran's symptoms.  Also, the Board 
finds that these symptoms result in occupational and social 
impairment with deficiencies in most areas, notably his work, 
family relations, judgment, and mood.

First, it is clear that the Veteran's shows deficiencies at work 
because of his PTSD.  At the Veteran's previous job, his 
difficulty in adapting to stressful circumstances led to his 
missing one to two days of work per week.  After the Veteran was 
laid off from his job of 7 years in October 2008 (a review of the 
records does not reveal the reason for this dismissal), the 
Veteran was accepted into a VA vocational rehabilitation program.  
In his hearing, the Veteran stated that because of confrontations 
with his superiors, he has completed only half of his required 
work in this program.  The Veteran's difficulty in adapting to 
stressful circumstances thus results in work deficiencies.

Because of his impaired impulse control and inability to 
establish and maintain effective relationships, the Veteran also 
displays deficiencies in his family relations.  In her December 
2009 letter, the Veteran's wife stated that she is afraid to talk 
to her husband on account of his emotional instability.  She 
stated that, because of the Veteran's irritability and anger, he 
has difficulty in speaking and relating to his children.  In his 
August 2008 letter, the Veteran stated that he did not like to 
attend his children's events, as he does not like to be around 
crowds and socializing with others.  

Finally, the Veteran's impaired impulse control has led to 
deficiencies in judgment and mood.  The April 2007 VA examination 
revealed that the Veteran suffered from poor impulse control, 
resulting in periods of violence.  In his hearing, the Veteran 
described his numerous arrests and involuntary commitments 
resulting from his PTSD symptoms.  The Veteran's wife has 
described the Veteran as irritable around her and others, and she 
stated that he is prone to outbursts of anger.  The Veteran's 
deficiencies in mood and judgment are thus manifested by his 
impaired impulse control and irritability.  

That being said, the evidence does not warrant a 100 percent 
rating.  A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130.

Neither the Veteran's statements nor the medical evidence reflect 
that the Veteran has total occupational and social impairment due 
to symptoms outlined in the schedular rating.  For instance, 
there is no showing that the Veteran suffers from gross 
impairment in thought process or communication.  He has not shown 
an inability to perform activities of daily living, and he has 
consistently been oriented to time, person and place.  While the 
Veteran did miss a great deal of work at his last position, he 
was nonetheless employed for 7 years.  Also, though the Veteran's 
relationships are strained, he and his wife are still married, 
and she has expressed a desire to see him get the care he needs.  
Further, though the examiner in the April 2007 examination 
reported that the Veteran suffers from occupational and social 
impairment with deficiencies in most areas, the examiner did not 
conclude that the Veteran suffered from the total occupational 
and social impairment required for the 100 percent rating.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  As outlined by the Court of Appeals for 
Veterans Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, the applicable rating criteria are 
adequate to evaluate the Veteran's disability.  The Veteran has 
consistently been found to suffer from occupational and social 
impairment, irritability, and poor impulse control.  These 
symptoms are contemplated under the applicable rating criteria 
for PTSD, ending the Board's inquiry and resulting in a finding 
that an extraschedular evaluation is not appropriate in this 
case.  

In summary, the Board finds that since the Veteran's March 2007 
claim, he has suffered from occupational and social impairment 
with deficiencies in most areas.  As a result, the Board 
concludes that the criteria for a 70 percent rating for his 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, DC 
9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

With regard to the Veteran's claim for an increased rating for 
PTSD, the Veteran was sent a letter in April 2007 that informed 
him of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Subsequent to the Veteran's filing his claim, the Court held that 
in increased rating claims, VA must notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008), vacated sub. nom. Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).

The Board acknowledges that the April 2007 letter sent to the 
Veteran does not fully meet the requirements of Vazquez-Flores 
and is not sufficient as to content and timing.  Nonetheless, 
such prejudice has been overcome.  The Veteran was sent 
information consistent with the requirements of Vazquez-Flores in 
the July 2007 rating decision, the July 2008 Statement of the 
Case, and the January 2009 Supplemental Statement of the Case.  
Additionally, the Veteran is represented by a national service 
organization that is intimately familiar with the adjudication of 
Veterans' claims.  Therefore, any notice deficiencies do not 
affect the essential fairness of the adjudication.  For this 
reason, no further action is required regarding the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and records of his post-service VA treatment.  
The Veteran was afforded a VA compensation and pension 
examination relevant to each of his claims now on appeal.  The 
Board notes that the evidence already of record is adequate to 
allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




ORDER

An increased evaluation from 50 percent to 70 percent rating for 
PTSD is granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the appeal 
is granted to this extent only.


REMAND

Having determined that the Veteran is entitled to an increased 
rating for his service-connected PTSD, the Board must now 
determine whether he is entitled to a TDIU and to service 
connection for his tension headaches.  As further development is 
needed for each of these issues, the Board shall remand the 
Veteran's claim.

First, with regard to the Veteran's claim for service connection 
for tension headaches, the Board notes that the Veteran underwent 
a VA examination in April 2007.  While the Veteran was diagnosed 
as suffering from tension headaches at this time, the examiner 
did not offer an opinion as to the etiology of the Veteran's 
tension headaches.

Importantly, in a September 2009 VA treatment record, the 
possibility was raised that the Veteran's headaches could be 
secondary to his service-connected PTSD or to his chronic 
sinusitis.  In his December 2009 hearing, the Veteran also 
contended that his headaches were secondary to his PTSD.  It is 
well settled that service connection may be established for 
disabilities shown to be secondary to an already service-
connected disorder.  38 C.F.R. § 3.310 (providing that a 
"disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.").  

Further, the Board observes that effective October 10, 2006, the 
section heading of 38 C.F.R. § 3.310 was retitled "Disabilities 
that are proximately due to, or aggravated by, service-connected 
disease or injury," and the text amended to include a new 
paragraph:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice- connected disease 
or injury was aggravated by a service- connected disease or 
injury unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing the 
current level of severity of the nonservice-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.

As the Veteran filed his claim in March 2007, this amendment is 
relevant to his claim.  Thus, the Veteran's claim must be 
remanded to allow a VA examiner to offer appropriate opinions as 
to the etiology of the Veteran's tension headaches.  

With regard to the Veteran's claim for a TDIU, the law provides 
that a TDIU may be granted upon a showing that the Veteran is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  

The Board notes that the Veteran sought a TDIU in his March 2007 
claim.  His claim for a TDIU was denied in the July 2007 rating 
decision.  Though the Veteran filed a Notice of Disagreement 
after this denial, he did not include the issue on his 
Substantive Appeal following the RO's issuance of the Statement 
of the Case.  

That being said, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the United States Court of Appeals for Veterans Claims held that 
a TDIU claim is part of an increased rating claim when such a 
claim is raised by the record.  Here, thanks to the Board's 
increasing the Veteran's rating for his service-connected PTSD, 
the Veteran now meets the schedular criteria for a TDIU.  See 
38 C.F.R. § 4.16(a) (providing that for a TDIU to be awarded to a 
veteran with only one service-connected disability, the rating 
for that disability must be 60 percent or higher).  Further, the 
evidence shows that the Veteran was laid off from his job in 
December 2008 and that he was since accepted into a VA vocational 
rehabilitation program.  The Veteran's current employment status, 
however, is unknown.  

In his December 2009 Travel Board hearing, the Veteran stated 
that he had only completed half of his required hours in his 
vocational rehabilitation program.  Records of his participation 
in this program, however, have not been obtained or associated 
with the claims file.  The RO/AMC should thus seek to obtain 
these and any other outstanding VA treatment records before 
adjudicating his claim.  

Then, following the RO/AMC's development of the Veteran's claim 
for service connection for tension headaches and procurement of 
any outstanding VA records, the RO/AMC should schedule the 
Veteran for an examination to determine the occupational 
impairment caused by his service-connected PTSD (or any other 
disabilities for which he may be service connected).  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should obtain all records of 
his participation in a VA vocational 
rehabilitation program.

2.  Schedule the Veteran for a VA examination 
to assess the existence and etiology of his 
current tension headache disability.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon 
review of the record and examination of the 
Veteran, the examiner should address the 
following questions:

a.	Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's tension headache disability is a 
result of his military service, including any 
claimed incidents which occurred in service?

b.	If the answer to (a) is negative, is it at 
least as likely as not that the Veteran's 
tension headache disability is caused by his 
service-connected PTSD disability?

c.	If the answer to (b) is negative, is it at 
least as likely as not that the veteran's 
tension headache disability is aggravated by 
the veteran's service- connected PTSD 
disability.  If aggravation is found, the 
examiner should identify the baseline level 
of severity of the tension headache 
disability, pointing to medical evidence 
before the onset of aggravation or the 
earliest medical evidence created at any time 
between the onset of aggravation and the 
current level of severity.  In addressing the 
aggravation question, the examiner should 
also identify any impairment which is due to 
the natural progression of the disease.

d.  If it is found that tension headaches are 
due to service or due to service-connected 
PTSD, the examiner should discuss all 
occupational impairment caused by the 
headache disability.

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine the impact that his 
PTSD symptoms has on his ability to obtain 
and maintain a substantially gainful 
occupation.  The examiner should identify all 
symptoms of PTSD and should thereafter state 
how such symptom (s) affects his ability to 
work.  The examiner should also state what 
type of positions/duties, if any, the Veteran 
would not be able to perform based on his 
PTSD symptoms.  

4.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
his claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


